Title: New York Assembly. Report on the Petition of Theodosius Fowler, 20 February 1787
From: 
To: 


New York, February 20, 1787. On this date Hamilton, as chairman of a committee, reported on a petition of Theodosius Fowler and others “praying that the estate of Jonathan Fowler, forfeited to the people of this State (the sale whereof has been stayed for the accomodation of the petitioners) may by law be appropriated to the payment of the debts of the said Jonathan.” Hamilton recommended that the petition be granted.
